DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 04/25/2022.  Claims 1-7 are currently pending and have been examined.

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
Claim 1, the limitation “Combine hydraulic cylinder” should read as “A combined hydraulic cylinder”.
Claim 5, the limitation “a first hydraulic fluid chamber” should read as “the[[a]] first hydraulic fluid chamber”.
Claim 5, the limitation “a second hydraulic fluid chamber” should read as “the[[a]] second hydraulic fluid chamber”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the following limitations are indefinite:
The limitation “wherein said guide rods include a longitudinal axis” is indefinite because the term “rods” lacks proper antecedent basis, where only one guide rod has been claimed above in claim 1. For purposes of examination the Office will interpret the limitation to read as “wherein said guiderod includes a longitudinal axis”.
The limitation “each said carriage cylinder … with the longitudinal axis of its associated guide rod” is indefinite because the terms “each” and “its associated” lack proper antecedent basis. Only one carriage cylinder and only one guide rod are recited above in claim 1. For purposes of examination the Office will interpret the limitation to read as “

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Province (US Patent No. 3,789,493), hereinafter referred to as Province.
	Regarding claims 1-6, Province discloses in figure 2, a combined hydraulic cylinder (22) and guide rod (26) for use with a carriage (23 and 24) for varying spacing between ends of polymer pipe during fusion (fig 1, 12 and 16), said cylinder comprising: 
	a cylindrical guide rod (26) having an inner surface diameter (36), an outer surface diameter (26 has an outer surface diameter) and a length (26 has a length); 
	said guide rod (26) further including an integrated guide rod piston (32); 
	a cylindrical cylinder tube (22) having an inner surface diameter (22 has an inner surface diameter), an outer surface diameter (22 has an outer surface diameter) and a length (22 has a length); 
	said inner surface diameter of said cylinder tube being greater than said outer surface diameter of said guide rod (the outer surface of 26 is smaller than the inner diameter surface of 22); 
	the length of said guide rod (length of 26) being greater than the length of said cylinder tube (the length of 26 is longer than the length of 22); 
	said guide rod (26) inserted through said cylinder tube (22) and adapted for reciprocal travel thereon (26 is inserted into 22 and is capable of traveling in a reciprocal motion along the longitudinal axis of 26); 
	said cylinder tube (22) including at least two sealed hydraulic fluid chambers (29 and 30) adapted for the flow of hydraulic fluid (col 2, line 55 – col 3, line 8), each between at least a portion of said guide rod outer surface and a portion of said cylinder tube inner surface (29 and 30 are between the outer surface of 26 and the inner surface of 22) (claim 1);
	said at least two hydraulic fluid chambers (29 and 30) being divided by said hydraulic piston (29 and 30 are divided by 32); the flow of hydraulic fluid capable of being diverted between said at least two hydraulic fluid chambers to actuate said piston for the reciprocal travel of said cylinder tube along the length of said guide rod (col 2, line 55 – col 3, line 8) (claim 2);
	wherein said guide rod (26) includes; a first cylindrical rod (right side of 26); a second cylindrical rod (left side of 26); said hydraulic piston (32) positioned between said first cylindrical rod and said second cylindrical rod (32 is between the right and left sides of 26) (claim 3);
	wherein said guide rod piston (32) divides said first cylinder rod and said second cylinder rod (32 divides the right and left sides of 26) (claim 4);
	wherein the first hydraulic fluid chamber is substantially located between said first cylinder rod and said cylinder tube (30 is between the right side of 26 and the inner surface of 22); and a second hydraulic fluid chamber is substantially located between said second cylinder rod and said cylinder tube (29 is between the left side of 26 and the inner surface of 22) (claim 5);
	wherein said guide rod piston (32) is in hydraulic communication with said first hydraulic chamber and said second hydraulic chamber (32 is in hydraulic communication with 29 and 30) (claim 6).
	Regarding claim 7, Province further discloses the modular carriage of claim 1 wherein said guide rod (26) includes a longitudinal axis (26 has a longitudinal axis) and said carriage cylinder (23 and 24) includes a longitudinal axis which is concentric with the longitudinal axis of its associated guide rod (18 is concentric with the longitudinal axis of 26).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        October 11, 2022